IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0681
                                Filed April 6, 2016


RICHARD WEATHERLY,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rebecca Goodgame

Ebinger, Judge.



       Richard Weatherly appeals the summary dismissal of his postconviction

relief application. AFFIRMED.




       Angela L. Campbell of Dickey & Campbell Law Firm, P.L.C., Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.




       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Richard Weatherly appeals the summary dismissal of his postconviction

relief application as time-barred. He concedes the application fell outside the

three-year limitations period set forth in Iowa Code section 822.3 (2013) but

argues the district court should have considered the doctrine of equitable tolling.

       The district court correctly explained that “Iowa does not recognize

equitable tolling as an exception to the statute of limitations in post-conviction

relief actions.” See James v. State, 858 N.W.2d 32, 33 (Iowa Ct. App. 2014).

Accordingly, the district court did not err in declining to apply the doctrine.

       Weatherly also contends the district court abused its discretion in denying

a motion to continue the postconviction-relief hearing to allow Weatherly’s

telephonic participation in the hearing. See State v. Artzer, 609 N.W.2d 526, 529

(Iowa 2000) (setting forth the standard of review). Because the State’s motion to

dismiss and Weatherly’s response raised purely legal issues—whether the

postconviction relief application was time-barred and whether the application was

subject to an equitable tolling exception to the time bar—Weatherly’s

participation in the hearing was not necessary. Accordingly, the district court did

not abuse its discretion in denying the motion to continue.

       We affirm the district court’s dismissal of the postconviction relief

application.

       AFFIRMED.